Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 1 of 45 PagelD #: 10

REMOVAL TO FEDERAL COURT

STATE COURT RECORD

STATE OF INDIANA
Marion County Superior Court 7
49D07-1806-CT-024077
KIMERE SMITH,

V.

WALMART, INC.

{0019081/0050/01818105 v1}
Sugamary, -MyGA8273-TWP-DLP Document 1-2 Filed 03/29/19 Page 2 of 45 Pagaeed: 4f3

Kimere Smith v. Walmart Inc.

Case Number

49D07-1806-CT-024077

 

Court Marion Superior Court, Civil Division 7
Type CT - Civil Tort

Filed 06/19/2018

Status 06/19/2018 , Pending (active)

Parties to the Case

Defendant Walmart Inc.

Address

Attorney

Attorney

150 W. Market St.
Suite 800
Indianapolis, IN 46204

Lesley Ann Pfleging
#2685749, Lead, Retained

LEWIS & WAGNER, LLP
501 Indiana Avenue
Suite 200
Indianapolis, IN 46202
317-237-0500(W)

Lynsey David
#3259449 Retained

501 indiana Avenue
STE 200

Indianapolis, IN 46202
317-237-0500(W)

 

Plaintiff Smith, Kimere

Address

Attorney

612 E. Market St.
N/A
Indianapolis, IN 46202

Howard L Stevenson
#1757049, Retained

COLEMAN STEVENSON LLP
612 E. Market St
indianapolis, IN 46202
317-875-0400(W)

Chronological Case Summary

 

06/19/2018 Case Opened as a New Filing

06/19/2018

Filed By:
Fite Stamp:

Complaint/Equivalent Pleading Filed
Complaint

Smith, Kimere
06/19/2018

https://public.courts.in.gov/mycase/

This is not the official court record. Official records of court proceedings may only
be obtained directly from the court maintaining a particular record.

3/28/2019
Summarys: MYGAL273-TWP-DLP Document 1-2 Filed 03/29/19 Page 3 of 45 Paqaer a of

 

06/19/2018 Subpoena/Summons Filed
Summons
Filed By: Smith, Kimere
File Stamp: 06/19/2018
06/19/2018 Appearance Filed
Appearance
For Party: Smith, Kimere
File Stamp: 06/19/2018
07/02/2018 Appearance Filed
Appearance
For Party: Walmart Inc.
File Stamp: 07/02/2018
07/02/2018 Motion for Enlargement of Time Filed

07/02/2018

07/02/2018

07/03/2018

07/03/2018

08/13/2018

09/19/2018

09/20/2018

Motion for Enlargement of Time to File Responsive Pleading

Filed By: Walmart Inc.
File Stamp: 07/02/2018
jury Trial Demand Filed
Jury Demand
Filed By: Walmart Inc.
File Stamp: 07/02/2018
Order Granting Motion for Enlargement of Time

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant WALMART, INC, is granted a period of time
through and including August 13, 2018 in which to answer or otherwise respond to Plaintiff's Complaint for Damages
and/or any discovery including Request for Admissions that may have been filed with the Summons and Complaint.

judicial Officer: Keele, Michael D
Order Signed: 07/02/2018

Automated ENotice Issued to Parties

Order Granting Motion for Enlargement of Time ---- 7/2/2018 : Howard L Stevenson;Lesley Ann Pfleging

Jury Trial Demand Filed
Jury Demand
Filed By: Walmart Inc.
File Stamp: 07/03/2018
Answer Filed
Answer and Affirmative Defenses
Filed By: Walmart Inc.
File Stamp: 08/13/2018

Order Issued
joint Case Management Plan

Judicial Officer: Keele, Michael D
Order Signed: 09/18/2018

Automated ENotice Issued to Parties
Order Issued ---- 9/19/2018 : Howard L Stevenson;Lesley Ann Pfleging

https://public.courts.in.gov/mycase/

3/28/2019
Supumaty,: MYSABL273-TWP-DLP Document 1-2 Filed 03/29/19 Page 4 of 45 Pageaers: a3

 

10/16/2018 Witness and/or Exhibit List Filed

Defendant's Preliminary Witness and Exhibit Lists

Filed By: Walmart Inc,
File Stamp: 10/16/2018

10/18/2018 Witness and/or Exhibit List Filed

Preliminary Witness and Exhibit Lists

Filed By: Smith, Kimere
File Starnp: 10/18/2018

02/25/2019 Motion to Compel Discovery Filed

Motion to Compe! Plaintiff's Production of Discovery Responses

Filed By: Walmart Inc.
File Stamp: 02/25/2019

02/27/2019 Order Granting Motion to Compel Discovery

Judicial Officer: Mattingly, Kimberly Dean - MAG
Order Signed: 02/27/2019

02/28/2019 Automated ENotice Issued to Parties
Order Granting Motion to Compel Discovery ---- 2/27/2019 : Howard L Stevenson;Lesley Ann Pfleging

03/06/2019 Appearance Filed

Appearance of Lynsey David for Walmart

For Party: Walmart Inc.
File Starnp: 03/05/2019

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
balances shown, please contact the Clerk's Office.

Smith, Kimere

Plaintiff

Balance Due (as of 03/28/2019)

 

 

 

 

 

 

 

 

 

 

 

0.00
Charge Summary - - oe
|Description | Amount Credit Payment |
Court Costs and Filing Fees 157.00 0.00 | 157.00 |
Transaction Summary _ : <i
Date | Description Amount
| 06/19/2018 | Transaction Assessment 157.00 |
06/19/2018 Electronic Payment «| 157,00) es |
This is not the official court record. Official records of court proceedings may only
be obtained directly from the court maintaining a particular record.
3/28/2019

https://public.courts.in.gov/mycase/
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 5 of 45 PagelD #: 14

49D07-1806-CT-024077 Filed: 6/19/2018 12:46 PM
Myia A. Eldridge
Marion Superior Court, Civil Division 7 Clerk

Marion County, Indiana

STATE OF INDIANA ) IN THE MARION COURT
) SS:
COUNTY OF MARION ) CAUSE NO.
KIMERE SMITH, )
)
Plaintiff, )
Vv. )
)
WALMART INC., )
)
Defendant. )

COMPLAINT FOR DAMAGES AND JURY DEMAND

Comes now the Plaintiff, Kimere Smith, (“Plaintiff”) by counsel, Howard L. Stevenson, and
for her Complaint for Damages and Jury Demand, against Defendant, Walmart Inc., states and
alleges as follows:

1. That Plaintiff, Kimere Smith, is a resident of the City of Indianapolis, County of
Marion, State of Indiana.

2. That Defendant, Walmart Inc., a for-profit business, was doing business in the City
of Indianapolis, County of Marion, State of Indiana, at all times pertinent to this cause.

3. Jurisdiction and venue are proper in this Court, as the incident upon which the claims
herein are based occurred within Marion County, Indiana.

4. That the accident upon which this claim is based occurred on or about June 22, 2016,
in the City of Indianapolis, County of Marion, State of Indiana.

5. That on or about June 22, 2016, Plaintiff Kimere Smith was an invitee at the
Defendant, Walmart Inc.’s store located at 4545 Lafayette Road, Indianapolis, IN 46254 (“Store”).

6. That on or about June 22, 2016, Plaintiff Kimere Smith was shopping when she
slipped and fell on a substance inside the Store owned and/or operated by Defendant, Walmart Inc.

7. As aresult of Plaintiff's fall in the Store, Plaintiff Kimere Smith, sustained severe

Injuries, some of which may be permanent.
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 6 of 45 PagelD #: 15

8. As owner and/or tenant of the Store, Defendant, Walmart Inc., owed Plaintiff a duty
of reasonable care to protect and/or warn its invitees and/or visitors from reasonably foreseeable
dangers and to exercise reasonable care and maintain the premises in a safe condition.

9. That Defendant Walmart Inc. breached its duty of care owed to Plaintiff and was
negligent when it failed to protect and/or warn Plaintiff from reasonably foreseeable dangers and by
failing to maintain the premises in a reasonably safe condition.

10. As a direct and proximate result of Defendant Walmart Inc.’s negligence, Plaintiff
Kimere Smith has incurred substantial medical expenses, and other special expenses, which will
continue into the future.

11.  Asadirect and proximate result of Defendant Walmart Inc.’s negligence, Plaintiff
Kimere Smith has experienced and will continue to experience, pain and suffering and mental
anguish.

12. Asadirect and proximate result of Defendant Walmart Inc.’s negligence, Plaintiff
Kimere Smith has suffered injuries, some of which may be permanent.

13. Asa direct and proximate result of Defendant’s negligence, Plaintiff Kimere Smith
loss her job.

14. As adirect and proximate result of Defendant’s negligence, Plaintiff Kimere Smith

has been damaged.

WHEREFORE, the Plaintiff, Kimere Smith, by counsel, prays for judgment against
the Defendant in an amount commensurate with her injuries, damages, pain and suffering, medical
expenses, loss wages, and other special expenses, for the costs of this action, and for all other relief

just and proper in the premises.
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 7 of 45 PagelD #: 16

JURY DEMAND

Plaintiff hereby requests a trial by jury on all issues triable by jury.

Respectfully submitted,

Howard L. Stevenson
Attomey for Plaintiff
Attorney Reg. No. 17570-49

 

 

STEVENSON LEGAL GROUP, LLC
612 E. Market Street

Indianapolis, Indiana 46202

Telephone: (317) 875-0400

Facsimile: (317) 802-0900
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 8 of 45 PagelD #: 17

49D07-1806-CT-024077 Filed: 6/19/2019 12:46 PM
Myla A. Eldridge
Marion Superior Court, Civil Division 7 Clerk

Marion County, Indiana

STATE OF INDIANA _ ) TN THE MARION COURT
} SS:
COUNTY OF MARION ) CAUSE NO.
KIMERE SMITH, )
)
Plaintiff, )
Vv. )
)
WALMART INC., )
)
Defendant. )
SUMMONS

To: Walmart Inc.
c/o registered agent: CT Corporation System
150 W. Market Street, Suite 800
Indianapolis, Indiana 46204

You are hereby notified that you have been sued by the persons named as Plaintiffs and in the Court
indicated above.

The nature of the suit against you is stated in the Complaint which is attached to this Summons. It
also states the relief sought or the demand made against you by the Plaintiff.

An answer or other appropriate response in writing to the Complaint must be filed either by you or
your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three
(23) days if this Summons was received by mail), or a judgment by default may be rendered against you for
the relief demanded by the Plaintiff.

If you have a. claim for relief against the Plaintiff arising from the same transaction or occurrence,
you must assert it in your written answer.

, Le bo ch EE biel €
Dated: 6/19/2018 Wy Chiat
Clerk, Marion County Courts

 

The following manner of service of summons is hereby designated.

X Certified mail.

 

Service at place of employment, to-wit:
Service on individual (Personal or copy) at the above address.

Service on agent. (Specify)

 

Other service. (Specify)
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 9 of 45 PagelD #: 18

Howard L. Stevenson, Esq. Marion County Clerk
Stevenson Legal Group, LLC 200 East Washington Street #W-122
612 E. Market St. Indianapolis, Indiana 46204

Indianapolis, Indiana 46202
(317) 875-0400
Attomey for Plaintiff
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19
49D07-1806-CT-024077

Marion Superior Court, Civil Division 7

 

 

 

Page 10 of 45 PagelD #: 19
Filed: 6/19/2018 12:46 PM
Myla A. Eldridge
Clerk
Marion County, Indiana

 

APPEARANCE FORM (CIVIL)
Initiating Party
Cause No. (file stamp)
Check, if Pro Se. Note: This form is not required for pro se protective orders.
1. KIMERE SMITH 2.
Name of first initiating party Telephone of pro se initiating party

(Supply names of additional initiating parties on continuation page.)

3. Attomey information (as applicable for service of process):

 

Name: Howard L. Stevenson Attorney No. 17570-49
Address: Stevenson Legal Group, LLC Telephone: (317) 875-0400
612 E. Market Street Fax: (317) 802-0900

 

Indianapolis, Indiana 46202

(Supply information for additional attorneys on continuation page.)

4. Case type requested: CT 5. Will accept facsimile service: No

[See Administrative Rule 8(b)(3)]

6. Social Security numbers of all family members in proceedings involving support issues.

 

 

 

Name: SS# _ Name: _ssséSS#
Name: SS# Name: SS#
Name: SS# Name: SS#

 

 

(Supply social security numbers for additional persons on continuation page.).

 

7. Are there related cases? No If yes, list case and cause number below:
Caption Cause No.
Caption Cause No.

 

(Supply information for additional related cases on continuation page.)

8. Additional information required by state or local rule:

 

 

 
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 11 of 45 PagelD #: 20
Filed: 7/2/2018 3:03 PM

KIMERE SMITH,

WALMART, INC.,

Myla A. Eldridge
Clerk

Marion County, Indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA

Plaintiff,

CAUSE NO.: 49D07-1806-CT-024077
V.

Defendant.

ee de

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

Party Classification: Initiating Responding X_  Intervening

1.

The undersigned attorney and all attorneys listed on this form now appear in this case for
the following party member(s):

WALMART, INC.

Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

Lesley A. Pfleging Attorney No. 26857-49A
LEWIS WAGNER, LLP Phone: (317) 237-0500
501 Indiana Avenue, Suite 200 Fax: (317) 630-2790

Indianapolis, IN 46202Ipfleging@lewiswagner.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardiess of the contact information listed above for the attorney; and

(c) understands that he/she is solely responsible for keeping his/her Roll of
Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 12 of 45 PagelD #: 21

2(A).
Attorneys can review and update their Roll of Attorneys contact information on the

Courts Portal at http://portal.courts.in.gov.

3. There are other party members: Yes No _X_ (If yes, list on continuation page.)

4, If first initiating party filing this case, the Clerk is requested to assign the case the
following Case Type under Administrative Rule 8(b)(3): __ N/A

5. This case involves support issues. Yes No _X_ (If yes, supply social security
numbers for all family members on continuation page.)

 

6. There are related cases. Yes No _X_ (Ifyes, list on continuation page.)
7. This form has been served on all other parties. Certificate of Service is attached.
Yes_X No
8. Additional information required by local rule:
LEWIS WAGNER, LLP

By: /s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 13 of 45 PagelD #: 22

CERTIFICATE OF SERVICE

Thereby certify that on July 2, 2018, a copy of the foregoing was served on the following
parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid
delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 14 of 45 PagelD #: 23
Filed: 7/2/2018 3:03 PM
Myla A. Eldridge
Clerk
Marion County, indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
)
Defendant. )
)

DEFENDANT’S MOTION FOR ENLARGEMENT OF
TIME TO FILE RESPONSIVE PLEADING

Defendant WALMART, INC., by counsel, moves the Court for an enlargement of time of
thirty (30) days in which to answer or otherwise respond to Plaintiff's Complaint for Damages,
and/or any discovery including Request for Admissions that may have been filed with the
Summons and Complaint, up to and including August 13, 2018 and in support thereof would

show the Court as follows:

1, That a responsive pleading is due on or about July 14, 2018 and said time has not
expired.

2. No prior enlargements of time have been requested.

3. Undersigned counsel has only recently been retained and said additional time is

necessary to enable counsel to confer with their client to review the facts and prepare an
appropriate response.
WHEREFORE, Defendant WALMART, INC., by counsel, prays for an additional thirty

(30) days in which to answer or otherwise respond to Plaintiff's Complaint for Damages, and/or

{001908 1/0050/01535264 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 15 of 45 PagelD #: 24

any discovery including Request for Admissions that may have been filed with the Summons and
Complaint, through and including August 13, 2018, and for all other just and proper relief in the

premises.

LEWIS WAGNER, LLP

By:  /s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on July 2, 2018, a copy of the foregoing was served on the following
parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid
delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01535264 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 16 of 45 PagelD #: 25
Filed: 7/2/2018 3:03 PM
Myla A. Eldridge
Clerk
Marion County, Indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSENO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
)
Defendant. )
)

JURY DEMAND

Defendant WALMART, INC., by counsel, pursuant to Trial Rule 38(B) of the Indiana
Rules of Trial Procedure, respectfully requests that this cause of action be tried by a jury.

LEWIS WAGNER, LLP

 

By:
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant
CERTIFICATE OF SERVICE

 

[hereby certify that on July 2, 2018, a copy of the foregoing was served on the following
parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid
delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ LESLEY A. PFLEGING
LESLEY A. PFLEGING

{001908 1/0050/01535295 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 17 of 45 PagelD #: 26

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01535295 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 18 of 45 PagelD #: 27

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
FILED
Defendant. ) Sage. tly)
) CLERK OF THE COURT
MARION COUNTY

ORDER

Defendant WALMART, INC., by counsel, files herein its Motion for Enlargement of
Time in which to respond to Plaintiff's Complaint for Damages and/or any discovery including
Request for Admissions that may have been filed with the Summons and Complaint.

And the Court being duly advised, now grants said Motion.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant
WALMART, INC. is granted a period of time through and including August 13, 2018 in which
to answer or otherwise respond to Plaintiff's Complaint for Damages and/or any discovery

including Request for Admissions that may have been filed with the Summons and Complaint.

Dated: July 2, 2018 rep atmalich foe
JUDGE; MARION ADAMS SCHOOLS
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 19 of 45 PagelD #: 28

Distribution:

Lesley A. Pfleging Howard L. Stevenson

LEWIS WAGNER, LLP Stevenson Legal Group, LLC
Suite 200 9101 Wesleyan Road, Suite 100
501 Indiana Avenue Indianapolis, IN 46268

Indianapolis, IN 46202 Counsel for Plaintiff
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 20 of 45 PagelD #: 29

Filed: 7/3/2018 1:33 PM
Myla A. Eldridge

Clerk

Marion County, Indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
}) CAUSENO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
)
Defendant. )
)

JURY DEMAND

Defendant WALMART, INC., by counsel, pursuant to Trial Rule 38(B) of the Indiana
Rules of Trial Procedure, respectfully requests that this cause of action be tried by a jury.

LEWIS WAGNER, LLP

By: /s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant

{001908 1/0050/01535295 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 21 of 45 PagelD #: 30

CERTIFICATE OF SERVICE

Thereby certify that on July 3, 2018, a copy of the foregoing was served on the following
parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid
delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01535295 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 22 of 45 PagelD #: 31
Filed: 8/13/2018 11:31 AM
Myla A. Eldridge
Clerk
Marion County, Indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
)
Defendant. )
)

ANSWER & AFFIRMATIVE DEFENSES

Defendant, WALMART, INC., by counsel, and for their Answer to Plaintiff's Complaint
for Damages, alleges and states as follows:

1. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 1 of Plaintiffs’ Complaint for Damages.

2. Defendant admits the allegations contained in paragraph 2 of Plaintiffs
Complaint for Damages.

3, Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 3 of Plaintiffs’ Complaint for Damages as this mater may also be ripe for
removal to federal court.

4. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 4 of Plaintiffs’ Complaint for Damages.

5. Defendant admits the allegations contained in paragraph 5 of Plaintiff's

Complaint for Damages.

{901908 1/0050/01573597 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 23 of 45 PagelD #: 32

6. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 6 of Plaintiffs’ Complaint for Damages.

7. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 7 of Plaintiffs’ Complaint for Damages.

8. Defendant admits only those duties owed under Indiana law and denies any
allegation inconsistent with Indiana law contained in paragraph 8 of Plaintiff's Complaint for
Damages.

9. Defendant denies the allegations set forth in Paragraph 9 of Plaintiff's Complaint
for Damages.

10. Defendant denies the allegations set forth in Paragraph 10 of Plaintiff’s Complaint
for Damages.

11. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 11 of Plaintiffs’ Complaint for Damages.

12, Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 12 of Plaintiffs’ Complaint for Damages.

13. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 13 of Plaintiffs’ Complaint for Damages.

14. Defendant is without sufficient information to admit or deny the allegations
contained in paragraph 14 of Plaintiffs’ Complaint for Damages.

WHEREFORE, Defendant, WALMART, INC., by counsel, prays that Plaintiff take

nothing by way of her Complaint, for the costs of the action, and all other just and proper relief.

{001908 1/0050/01573597 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 24 of 45 PagelD #: 33

LEWIS WAGNER, LLP

By:  /s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant
AFFIRMATIVE DEFENSES

Defendant, WALMART, INC., by counsel, in response to Plaintiff's Complaint for
Damages, alleges and states the following affirmative defenses:

1, Plaintiff's claim should be barred or reduced as a result of her own comparative
fault, including but not limited to failure to mitigate any incurred risk.

2. Plaintiff incurred or assumed the risk of her alleged injuries and damages and the
claims of Plaintiff should be barred or reduced proportionately.

3. Plaintiff failed to mitigate her damages.

4. For further response to Plaintiff's Complaint for Damages, Defendant specifically
reserves the right to introduce into evidence proof of collateral source payments received by or
on behalf of the Plaintiff pursuant to the applicable provisions of I.C. 34-44-1-1, et seq., in the
event it is subsequently determined that such payments were made and are an appropriate matter
for consideration by the jury.

5. That any and all damages and injuries complained of were proximately caused, in
whole or in part, by the negligence and/or fault of unknown non-parties.

6. Some or all of Plaintiff Kimere Smith’s alleged personal injuries may have been
pre-existing or caused by another accident or traumatic event and/or were exacerbated by

subsequent incidents.

{001908 1/0050/01573597 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 25 of 45 PagelD #: 34

7. Some or all of Plaintiff Kimere Smith’s medical expenses may have been reduced

by write-offs, set-offs, and/or adjustments in accordance with Stanley v. Walker and Patchett v.

Lee.

8. Plaintiff may have been fully or partially compensated for her injuries and/or
damages by third parties.

9, Defendant hereby reserves the right to assert any additional affirmative defenses,

as they may become known through the course of discovery.
WHEREFORE, Defendant, WALMART, INC., by counsel, pray that Plaintiff take nothing

by way of her Complaint, for the costs of the action, and all other just and proper relief.

CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2018, a copy of the foregoing was served on the
following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
paid delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01573597 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 26 of 45 PagelD #: 35

FILED

IN THE MARION SUPERIOR COURT 7 Fight bldiige)
CLERK OF THE COURT
STATE OF INDIANA MARION COUNTY

KIMERE SMITH, )
)
Plaintiff, )

) CAUSE NO.: 49D07-1806-CT-024077
v. )
)
WALMART, INC., )
)
Defendant. )
)

PROPOSED JOINT CASE MANAGEMENT PLAN
The parties, by counsel, hereby file their Joint Case Management Plan as follows:
1. Likelihood of Settlement. Unknown at this time. Discovery and negotiations are
ongoing. The parties will informally agree upon a mediator.
2. Schedule of Discovery for Each Party.

a, Written Discovery: All Interrogatories and Requests for Production shall be
served upon opposing counsel no later than One Hundred Twenty (120) days prior
to trial. Responses shall be served not later than Ninety (90) days prior to trial.

b. Depositions: All depositions will be completed no later than sixty (60) days prior
to trial.

c. Expert Designations: The Plaintiff shall designate her expert witnesses for trial
no later than one hundred fifty (150) days prior to trial. The Defendants shall
designate their expert witnesses no later than ninety (90) days prior to trial.

d. Discovery Cutoff: All discovery shall be completed no later than thirty (30) days

prior to trial.

{001908 1/0050/01608635 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 27 of 45 PagelD #: 36

e. Trial Rule 35 Medical Examinations: All Trial Rule 35 medical examinations
shall be completed one hundred twenty (120) days prior to trial with written
reports provided to opposing counsel within thirty (30) days of the examination.

3. Witness and Exhibit Lists: Preliminary lists of witnesses and exhibits shall be
exchanged no later than thirty (30) days after approval of this Case Management Plan by
the Court. Final witness and exhibit lists shall be exchanged no later than sixty (60) days
prior to trial.

4. Limitation on Time to Join Additional Parties and to Amend Pleadings: All motions
to amend pleadings or join additional parties shall be filed within one hundred twenty
(120) days prior to trial.

5. Dispositive Motions: All dispositive motions shall be filed no later than one hundred
fifty (150) days prior to trial.

6. Time to File Pre-Trial Motions and Jury Instructions: Preliminary Jury Instructions
and Motions in Limine shall be filed fifteen (15) days prior to the Final Pretrial
Conference.

7. Mediation: The parties agree to submit this matter to mediation no later than ninety (90)
days prior to trial. The parties shall agree to a mediator no later than one hundred and
fifty (150) days prior to trial.

8. Estimated Time Required for Jury Trial: Three (3) days.

9, Anticipation of Trial: The parties agree that this matter will be ready for trial on or
around December 1, 2019.

10. Roll Over: In the event of a continuance of a trial date, the above cutoff dates shall roll

over to confirm to the new trial date.

{001908 1/0050/01608635 v1} 2
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 28 of 45 PagelD #: 37

Respectfully submitted,

STEVENSON LEGAL GROUP, LLC

BY __/s/Howard L. Stevenson -
HOWARD L. STEVENSON, # 17570-49
Counsel for Plaintiff

LEWIS WAGNER, LLP

By: ___/s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendants

APPROVED THIS 18th DAY OF _ September _, 2018.

jupGe MARION eran COURT 7

{0019081/0050/01608635 v1} 3
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 29 of 45 PagelD #: 38
Filed: 10/16/2018 3:20 PM

Myla A. Eldridge
Clerk

Marion County, indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
v. )
)
WALMART, INC., )
)
Defendant. )
)

DEFENDANT’S PRELIMINARY WITNESS AND EXHIBIT LISTS

Defendant, by counsel, submits its preliminary witness and exhibit list as follows:

10.

11.

WITNESSES
Plaintiff;
Walmart representative, Demetrius;
Walmart representative, Matt Johns;
Walmart representative, Kelli Johnson;
All witnesses to Plaintiffs incident;
Any other store patrons that observed Plaintiff's fall;
Responding emergency personnel;
All witnesses listed by any other party in this matter;
All witnesses necessary for purposes of impeachment or rebuttal;
All healthcare providers who have treated Plaintiff since this incident;
All witnesses capable of laying a foundation for the admission of health care and/or
billing records from any health care provider treating the Plaintiff since this

incident;

{001908 1/0050/01642567 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 30 of 45 PagelD #: 39

12.

13.

14,

15.

16,

17.

hereto;

safety.

2

All witnesses necessary to lay the foundation for photographs and/or video taken
of the people or property involved in this accident;

All witnesses discovered through further investigation and/or discovery;

All witnesses identified in the parties’ answers to Interrogatories;

All persons identified in documents produced by the parties;

All witnesses listed on the Plaintiffs’ Witness List; and

Any experts identified by the parties.

EXHIBITS

All documents produced by any party in response to discovery requests by any party

Walmart’s policies and procedures relating to store premises, slip and falls, and

Surveillance of the incident;

Store reports;

Photographs of the subject area where Plaintiff fell;

Recorded statement of Plaintiff;

All documents designated by any dispositive motions filed in this matter;
All Interrogatory Responses of any party hereto;

All reports, supporting materials, studies, research, materials or other documents or

things used by any expert in this matter to render opinions and conclusions;

10.

11.

12.

All depositions taken in this matter;
All exhibits to any depositions taken in this matter;

All exhibits listed by any other party to this matter;

{001908 1/0050/01642567 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 31 of 45 PagelD #: 40

13,

14,

15.

16.

All exhibits necessary for purposes of impeachment or rebuttal;
Depictions/maps of the scene;
Photographs/videos/depictions of the Plaintiff;

Medical reports, records, and bills received from any and all medical providers

identified as having provided treatment or care to Plaintiff prior to or after the accident;

17.

Medical payment records from the above providers to demonstrate the write-off

figure under Stanley v. Walker;

18.

19,

20.

21.

22.

23,

24.

25.

26.

27.

28.

documents.

All pleadings in this matter;

Discovery responses submitted by the parties;

All deposition transcripts and exhibits attached thereto;

All documents produced by the parties;

All exhibits listed on the Plaintiff's Exhibit List;

All exhibits needed for impeachment and/or rebuttal;

All documents identified through discovery or investigation;
All documents identified in the parties’ discovery responses;
Plaintiff's expert reports;

Reports prepared by any Defense expert; and

Documents produced pursuant to all non-party requests for the production of

As discovery is ongoing, Defendant reserves the right to amend their Witness and Exhibit

lists as discovery continues.

{001908 1/0050/01642567 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 32 of 45 PagelD #: 41

LEWIS WAGNER, LLP

By: /s/Lesley A. Pfleging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on October 16, 2018, a copy of the foregoing was served on the
following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
paid delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01 642567 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 33 of 45 PagelD #: 42

STATE OF INDIANA ) IN THE MARION SUPERIOR COURT NO. 7
} SS:
COUNTY OF MARION } CAUSE NO. 49D07-1806-CT-024077
KIMERE SMITH, )
) FILED
Plaintiff, ) October 18, 2018
Vv. ) , h lidiidye)
) CLERK OF THE COURT
WALMART INC., ) MON OU
)
Defendant. )

PLAINTIFF’S PRELIMINARY WITNESS AND EXHIBIT LISTS

Plaintiff, by counsel, Howard L. Stevenson, for its Preliminary witness and

exhibit lists in the above cause, submits the following:

Witnesses

The following persons may be called as witnesses on behalf of the Plaintiff:

1.

2.

10.

I.

Kimere Smith, Plaintiff

Responding emergency personnel

Walmart representative, Demetrius

Walmart representative, Matt Johns

Walmart representative, Kelli Johnson

All witnesses to Plaintiffs incident

Any other store patrons or employees that observed Plaintiff's fall
All witnesses listed by any other party in this matter

All witnesses necessary for purposes of impeachment or rebuttal

All healthcare providers who have treated Plaintiff since the incident.

All witnesses capable of laying a foundation for the admission of health
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 34 of 45 PagelD #: 43

12.

13.

14.

15.

16.

17.

18.

care and/or billing records from any health care provider treating the
Plaintiff since this incident.

All witnesses necessary to lay the foundation for photographs and/or video
taken of the people or property involved in this accident.

All witnesses discovered through further investigation and/or discovery.
All witnesses identified in the parties’ answers to Interrogatories.

All witnesses identified in documents produced by the parties.

All witnesses listed on the Defendant’s Witness Lists.

Any experts identified by the parties; and.

Any witnesses who have observed Plaintiff since the incident and/or have

knowledge of Plaintiff's injuries and damages sustained from the incident.

Exhibits

The Plaintiff may introduce as exhibits:

1,

All documents produced by any party in response to discovery requests by
any party hereto.

Walmart’s policies and procedures relating to store premises, slip and
falls, and safety.

Surveillance of the incident.

Store reports.

Photographs of the subject area where Plaintiff fell.

Recorded statement of Plaintiff.

All documents designated by any dispositive motions filed in this matter.
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 35 of 45 PagelD #: 44

10.

11.

12,

13.

14.

15.

16.

17.

18.

19.

20,

21.

22.

23.

24.

25,

26.

All interrogatory Responses of any party hereto,

All reports, supporting materials, studies, research, materials or other
documents or things used by any expert in this matter to render opinions
and conclusions.

All depositions taken in this matter.

All exhibits to any depositions taken in this matter.

All exhibits listed by any other party to this matter.

All exhibits necessary for purposes of impeachment or rebuttal.
Depictions/maps of the scene.

Photographs/videos/depictions of the Plaintiff.

Medical reports, records, and bills received from any and all medical
providers identified as having provided treatment or care to Plaintiff prior
to or after the accident.

Medical payment records from the above providers.

All pleadings in this matter.

Discovery responses submitted by the parties,

All deposition transcripts and exhibits attached thereto.

All documents produced by the parties.

All exhibits listed on the Defendant’s Exhibit List.

All exhibits needed for impeachment or rebuttal.

All documents identified through discovery or investigation.

All documents identified in the parties’ discovery responses.

Defendant’s expert reports
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 36 of 45 PagelD #: 45

27. Reports prepared by any Plaintiff expert.

28. Documents produced pursuant to all non-party requests for the production
of documents.

29. All documents necessary to support Plaintiff's claim for damages.

As discovery is ongoing, Plaintiff reserves the right to amend their Witness and

Exhibit list as discovery continues.

Respectfully submitted,
/)

“ f

—) / wey fof
aa

Howard L. Stevenson
Attorney for Plaintiff
Atty. No. 17570-49

 

CERTIFICATE OF SERVICE
I do hereby certify that a copy of the foregoing was filed was served on the
following parties electronically by using the Indiana E-Filing System on this 18" day of
October, 2018.
Lesley A. Pfleging
LEWIS WAGNER, LLP
501 Indiana Ave., Suite 200

Indianapolis, IN 46202
Ipfleging(@lewiswagner.com Ln

Howard L. Stevenson
Attorney for Plaintiff

 

STEVENSON LEGAL GROUP, LLC
612 E. Market Street

Indianapolis, Indiana 46202

Telephone: (317) 875-0400
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 37 of 45 PagelD #: 46

Filed: 2/25/2019 2:48 PM
Clerk
Marion County, Indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA

KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
Vv. )
)
WALMART, INC., )
)
Defendant. )
)

MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DISCOVERY RESPONSES

Defendant, WALMART, INC., by counsel, and pursuant to Rule 37(A) of the Indiana
Rules of Trial Procedure, respectfully requests that this Court enter an Order compelling the
Plaintiff, KIMERE SMITH, to respond fully to Defendant’s Interrogatories and Request for
Production. In support of this Motion, Defendant states as follows:

1. On or about September 18, 2018, Defendant served the Plaintiff with
Interrogatories and Request for Production. (See Exhibit A).

2. On October 18, 2018, Plaintiff's counsel requested an additional 30 days to
provide Plaintiff's discovery responses. There was no objection to the extension, which made the
responses due November 18, 2018.

3. On December 17, 2018, counsel for the Defendant requested the status of
Plaintiff's discovery responses. There was no response.

4. Counsel for the Defendant again inquired about the status of Plaintiff's overdue
discovery responses on December 31, 2018. Plaintiff's counsel responded that he would provide

an update once he was back in the office.

{0019081/0050/01774234 v1} 1
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 38 of 45 PagelD #: 47

5. On January 3, 2019, counsel for the Defendant again requested the status of
Plaintiff's discovery responses. Counsel conferred telephonically, and Plaintiff's counsel stated
he would provide when the responses would be complete.

6. Counsel for the Defendant asked for an update on when to expect Plaintiff's
discovery responses on January 11, 2019.

7. On January 16, 2018, Plaintiff's counsel communicated that Plaintiffs responses
would be complete by February 1, 2019.

8. On February 13, 2019, counsel for the Defendant wrote to Plaintiff's counsel to
again request the status of Plaintiff's discovery responses, and informed Plaintiffs counsel that a
Motion to Compel would be filed if no response was received by February 22, 2019. No
response was received.

9. It has been over five (5) months since Defendant served Plaintiff with its
discovery requests.

10. Additionally, between January 16, 2018, and the date of filing this Motion,
counsel for Defendant has not received any communication from Plaintiff regarding the status of
her responses to the discovery requests.

11. As of the filing of this Motion, Defendant’s counsel has not received Plaintiff's
responses to Interrogatories and Request for Production.

WHEREFORE, WALMART, INC., requests that this Court enter an Order requiring the
Plaintiff to respond fully and completely to the Defendant’s discovery requests, as well as verify

those responses, within the next fifteen (15) days, and grant all other just and proper relief

{001908 1/0050/01774234 v1} 2
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 39 of 45 PagelD #: 48

LEWIS WAGNER, LLP

By:  /s/Lesley A. Pileging
LESLEY A. PFLEGING, #26857-49A
Counsel for Defendant

{0019081/0050/01774234 v1} 3
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 40 of 45 PagelD #: 49

CERTIFICATE OF SERVICE

I hereby certify that on February 25, 2019, a copy of the foregoing was served on the
following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
paid delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lesley A. Pfleging
LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Ipfleging@lewiswagner.com

{001908 1/0050/01774234 v1} 4
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 41 of 45 PagelD #: 50

IN THE MARION SUPERIOR COURT 7

FILED

F , 2019

STATE OF INDIANA ay i iidye)

CLERK OF THE COURT

KIMERE SMITH, ) MARION COUNTY
)
Plaintiff, )

) CAUSE NO.: 49D07-1806-CT-024077

Vv. )
)
WALMART, INC., )
)
Defendant. )
)

ORDER GRANTING MOTION TO COMPEL
PLAINTIFF’S PRODUCTION OF DISCOVERY RESPONSES

Defendant, WALMART, INC., by counsel, filed its Motion to Compel Plaintiff's
Production of Discovery. The Court being duly advised in the premises, now finds that said
Motion to Compel Plaintiff's Production of Discovery Responses should be GRANTED.

IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED, that the Plaintiff is
ORDERED to fully and completely respond to Defendant’s Interrogatories and Requests for
Production of Documents within fifteen (15) days from the date of this Order.

All of which is ORDERED this day of _ February 27, 2019 , 2019.

 

 

{001908 1/0050/01774242 v1} 1
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 42 of 45 PagelD #: 51

Distribution:

Lesley A. Pfleging Howard L. Stevenson

LEWIS WAGNER, LLP Stevenson Legal Group, LLC
Suite 200 9101 Wesleyan Road, Suite 100
501 Indiana Avenue Indianapolis, IN 46268

Indianapolis, IN 46202

{001908 1/0050/01774242 v1} 2
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 43 of 45 PagelD #: 52
Filed: 3/5/2019 4:35 PM
Clerk
Marion County, indiana

IN THE MARION SUPERIOR COURT 7

STATE OF INDIANA
KIMERE SMITH, )
)
Plaintiff, )
) CAUSE NO.: 49D07-1806-CT-024077
v. )
)
WALMART, INC., )
)
Defendant. )
)

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Initiating Responding _X_ Intervening

lL. The undersigned attorney and all attorneys listed on this form now appear in this case for
the following party member(s):

WALMART, INC.

2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

LYNSEY F. DAVID Attorney No. 32594-49
LEWIS WAGNER, LLP Phone: (317) 237-0500
501 Indiana Avenue, Suite 200 Fax: (317) 630-2790
Indianapolis, IN 46202 \david@lewiswagner.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and

(c) understands that he/she is solely responsible for keeping his/her Roll of
Attorneys contact information current and accurate, see Ind. Admis. Disc. R.

{001908 1/0050/01791562 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 44 of 45 PagelD #: 53

2(A).
Attorneys can review and update their Roll of Attorneys contact information on the

Courts Portal at http://portal.courts.in.gov.

3, There are other party members: Yes No _X_ (If yes, list on continuation page.)

4, If first initiating party filing this case, the Clerk is requested to assign the case the
following Case Type under Administrative Rule 8(b)(3):___ N/A

5. This case involves support issues. Yes No_X__ (If yes, supply social security
numbers for all family members on continuation page.)

 

6. There are related cases. Yes No _X_ (ifyes, list on continuation page.)
7. This form has been served on all other parties. Certificate of Service is attached.
Yes X No
8. Additional information required by local rule:
LEWIS WAGNER, LLP

By:  /s/Lynsey F. David
LYNSEY F. DAVID, #32594-49
Counsel for Defendant

{001908 1/0050/01791562 v1}
Case 1:19-cv-01273-TWP-DLP Document 1-2 Filed 03/29/19 Page 45 of 45 PagelD #: 54

CERTIFICATE OF SERVICE

Thereby certify that on March 5, 2019, a copy of the foregoing was served on the
following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
paid delivery for those parties not yet registered:

Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

By: /s/ Lynsey F. David
LYNSEY F. DAVID

LEWIS WAGNER, LLP
Suite 200

501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
Idavid@lewiswagner.com

{001908 1/0050/01791562 v1}
